Citation Nr: 0421246	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  96-50 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to an increased evaluation for hypothyroidism, 
currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1954 and from December 1954 to January 1973.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision that confirmed a 
noncompensable rating for hypothyroidism.  In May 1996, the 
RO increased the evaluation for that disability to 10 
percent.  In March 1998, October 2001, and August 2003, the 
Board remanded the case for additional development.  The case 
was returned to the Board in June 2004 and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Hypothyroidism requires continuous medication for 
control; without current symptoms or abnormal laboratory 
studies.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 
(1996), (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in November 2001, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  In the 
statement of the case and supplemental statements of the 
case, the RO informed the veteran of what the evidence needed 
to show, in order to substantiate the claim for increase.

The November 2001 letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.  

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  In fact, 
in a September 2002 statement, the veteran specifically 
stated that he had no further evidence to submit in 
connection with his claim.  Even if he had submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as he would have received had he 
submitted the evidence prior to initial adjudication.  The 
effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2003) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the veteran received that remedy when the 
Board remanded his claim in October 2001 to ensure that 
notice was provided, and a VCAA notice letter was 
subsequently issued.  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).


I.  Factual Background

Historically, service connection for a thyroid condition was 
granted in an April 1973 RO decision with a 0 percent 
(noncompensable) evaluation.  

Private hospital records reflect that the veteran was seen 
following an episode of syncope and ventricular tachycardia.  
A history of hypothyroidism was noted.  Discharge diagnoses 
included ventricular tachycardia; coronary artery disease, 
and hyperthyroidism.  

On VA examination in May 1996, it was noted that the veteran 
was service-connected for a hypothyroid condition despite 
never having an enlarged thyroid at that time.  He was given 
thyroid medication over the years.  It was noted that thyroid 
function tests were normal until 1989 when he had a few 
thyroid stimulating hormones (TSH) which were "on the low 
side" suggesting a slight hyperthyroid condition.  The 
episode of inducible atrial flutter discovered in 1990 was 
thought to have been related to elevated thyroid values.  His 
thyroid medication dosages were cut in half and further 
testing revealed slight hypothyroidism.  Physical examination 
was unremarkable.  The diagnostic impression was 
hypothyroidism perhaps with some history of iatrogenic 
hyperthyroidism and tendency to recurrent atrial flutter.  

In a May 1996 RO decision, the rating for service-connected 
hypothyroidism was increased to 10 percent disabling.  

On VA heart examination in January 1997, the veteran reported 
that he had an episode of syncope several years ago which was 
attributed to iatrogenic hyperthyroidism.  The diagnoses 
included iatrogenic hyperthyroidism creating syncope 
secondary to atrial flutter and hypothyroidism.  

VA medical records dated from September 1996 to February 1998 
essentially show regular monitoring of the veteran's 
hypothyroid condition and medication dosages.  

Private medical records dated from February 1990 to April 
1998 generally show that the veteran was treated for coronary 
artery disease and ventricular tachycardia.  Several records 
note medication dosage adjustment secondary to his thyroid 
condition.  

On VA examination in June 1998, the veteran reported that he 
tired easily.  He elaborated that he often walked two to four 
miles per day, which had recently caused him some 
fatigability.  He denied any headaches or changes in vision.  
He reported constipation for a number of years.  No weakness, 
numbness, tingling, chest pain or syncope was reported for 
the several years since his atrial fibrillation was treated.  
His present medications included Synthroid and amiodarone, 
daily.  His weight was stable at 159 pounds.  

Thyroid function studies revealed that T4 was elevated to 
15.2 mcg/dl and T3 Resin uptake was in the normal range at 
38.4 percent.  Free thyroxine index (FTI) was elevated to 5/8 
with normal being 2 to 3.6.  TSH was slightly elevated to 
5.2.  The diagnosis was normal thyroid status.  The examiner 
indicated that the elevated thyroid function readings were 
entirely consistent with amiodarone therapy.  The examiner 
noted that although the veteran complained of fatigability, 
no physical findings were shown which would indicate 
hypothyroidism.  

VA medical records dated from February 1998 to November 1999 
reflect treatment for a variety of disorders.  A November 
1998 record reflects that the veteran reported no decreased 
memory, weight gain or signs and symptoms of cold 
intolerance.  He related that he had constipation which was 
treated with laxatives.  Diagnoses included hypothyroidism.  
A February 1999 record shows that the veteran reported some 
constipation.  Testing revealed that his thyroid status was 
normal.  Diagnoses included hypothyroidism and heart 
arrhythmia.  A November 1999 record reflects that the veteran 
denied signs of hyperthyroidism or hypothyroidism.  He had no 
constipation or gastrointestinal complaints.  

On VA heart examination in September 2001, a history of 
ventricular arrhythmia and atrial fibrillation was diagnosed.  
A history of hypothyroidism, currently stable with 
medication, was also noted.  

VA medical records dated from November 1999 to October 2001 
show that the veteran continued to be monitored for his 
thyroid condition and medication management.  Some laboratory 
studies during this period reflect elevated TSH levels, and 
T4 levels which were below normal.  An October 2001 
laboratory report shows that his TSH levels were within 
normal limits.  

On VA endocrine examination in August 2002, the veteran 
reported that he was currently doing quite well with no 
fatigue.  He reported some cold intolerance in his upper 
body.  He denied any constipation.  The veteran's skin was 
described as somewhat dry.  He denied palpitations, slow 
heart rate, headaches or any visual abnormalities.  He did 
report some weakness in his lower extremities.  

On physical examination, his eyes showed no evidence of 
proptosis or ecchymosis suggestive of Grave's ophthalmopathy.  
His thyroid was not palpable.  Laboratory results showed 
normal values for both TSH and T4 levels.  The diagnostic 
assessment noted that the veteran was presently taking 200 
mcg of Synthroid daily.  It was noted that he was currently 
euthyroid, and had no symptoms clearly attributable to 
hypothyroidism.  The examiner concluded that there was no 
worsening of his thyroids status as shown overall.  

On VA mental disorders examination in May 2003, it was noted 
that the veteran had began treatment for mental or emotional 
difficulties only recently.  A full neuropsychological 
battery of testing reflected moderate to severe cognitive 
dysfunction typical of primary dementia.  It was also 
determined that the veteran experienced mild depressive 
symptoms.  

The examiner stated that "considering all the current data 
available in the veteran's medical records as well as on 
present examination, that any mental deficits or emotional 
symptoms manifested by the veteran were not a function of or 
caused by his service-connected hypothyroidism."  The 
diagnostic impressions included cognitive disorder, not 
otherwise specified, rule out Alzheimer's, rule out 
possibility of cerebrovascular accidents; aggressive dementia 
of unknown etiology.  

On VA endocrine examination in May 2003, the veteran noted 
that he had some memory problems but did not really have any 
fatigability.  No particular complaints of constipation were 
noted.  His weight had been stable.  It was noted that the 
previous diagnosis of hypothyroidism had almost no impact on 
his daily activities.  There was not palpable thyroid on 
physical examination.  Laboratory studies revealed that his 
TSH levels were normal in March 2003, and again in May 2003.  
The examiner noted that all TSH levels had been normal since 
September 2000.  The examiner concluded that the veteran was 
not currently hypothyroid, as he was "appropriately 
replaced" with 200 mcg daily of Levothyroxine.  The only 
symptom related to the previously diagnosed hypothyroidism 
was memory deficit, and with normal TSH levels, the examiner 
stated that hypothyroidism would not have any impact on that 
particular symptom.  

On VA examination in January 2004, the veteran denied easy 
fatigability or any particular chronic headache.  He denied 
any change in his vision or further memory decline.  He had 
regular bowel movements without constipation.  He denied any 
cold intolerance but his wife stated that he was cold in his 
upper body most of the time.  The veteran had not had any 
weight loss or weight gain over the last five months.  On 
physical examination, no thyromegaly, mass or nodules were 
noted.  The diagnoses included hypothyroidism, asymptomatic 
on appropriate replacement.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The schedular criteria by which metabolic disorders, to 
include hypothyroidism, are evaluated were revised, effective 
June 6, 1996, during the pendency of the veteran's appeal to 
the Board.  Because the rating criteria changed during the 
pendency of the veteran's appeal, the question arises as to 
which set of rating criteria applies.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003).  

Under the old rating criteria a noncompensable rating was 
warranted for hypothyroidism, in remission.  A 10 percent 
rating was warranted for moderate hypothyroidism with 
fatigability.  A 30 percent rating was warranted for 
moderately severe hypothyroidism with sluggish mentality and 
other indications of myxedema, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 60 percent disability evaluation required severe 
hypothyroidism, with symptoms under "pronounced" somewhat 
less marked, decreased levels of circulating thyroid hormones 
(T4 and/or T3, by specific assays).  When continuous 
medication was required for control of hypothyroidism, a 
minimum rating of 10 percent was assigned.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (1995).  

Under the revised criteria a 10 percent rating is warranted 
for hypothyroidism involving fatigability, or; continuous 
medication required for control.  A 30 percent rating is 
warranted for hypothyroidism involving fatigability, 
constipation, and mental sluggishness.  A 60 percent 
disability evaluation, requires muscular weakness, mental 
disturbance, and weight gain.  38 C.F.R. § 4.119, Diagnostic 
Code 7903 (2003).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

Although there were some early suggestions of low T4 levels, 
the most recent VA examinations and medical records have 
reflected normal T4 and T3 levels.  The veteran has reported 
symptoms of decreased memory, and dementia has been 
identified; however, on VA examination in May 2003, the 
examiner concluded that this symptoms was not associated with 
hypothyroidism.  Accordingly, the Board finds that the 
veteran's disability does not meet the criteria for an 
increased rating under the old criteria.

As noted above, the most recent evidence shows that the 
veteran's hypothyroidism is asymptomatic, and controlled by 
medication.  There have been no recent complaints of fatigue 
or constipation, and the medical evidence shows that his 
mental sluggishness is not attributable to hypothyroidism.  
Therefore, the Board concludes that the degree of disability 
resulting from the hypothyroidism does not more nearly 
approximate the criteria for the next higher, or 30 percent 
rating, under the new rating criteria.  38 U.S.C.A. § 1155; 
38 C.F.R. §  4.119, Diagnostic Code 7903.  

For all the foregoing reasons, the claim for an evaluation 
greater than 10 percent for the hypothyroidism must be denied 
under both the old and revised rating criteria.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
overwhelming weight of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to a rating in excess of 10 percent for 
hypothyroidism is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



